Citation Nr: 1043015	
Decision Date: 11/16/10    Archive Date: 11/24/10	

DOCKET NO.  07-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by chest pain. 

2.  Entitlement to service connection for a chronic respiratory 
disorder. 

3.  Entitlement to service connection for a chronic shoulder 
disability. 

4.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for residuals of injuries sustained in a vehicle accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to October 
1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the VARO in Waco, 
Texas, that denied entitlement to the benefits sought.


FINDING OF FACT

The Veteran died in September 2010.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board does not have 
jurisdiction to adjudicate the merits of the appeal.  38 U.S.C.A. 
§ 7104 (a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996).  Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1992).  

In Landicho, the United States Court of Appeals for Veterans 
Claims (Court) held that when a claimant dies during the course 
of an appeal, the appropriate remedy is to vacate the Board's 
decision from which the appeal was taken.  The Court further held 
that this would have the legal effect of nullifying any previous 
merits adjudications by the RO (that is, cause of the underlying 
decisions by the RO to be vacated as well), because the RO's 
decisions were subsumed in the decision by the Board.  See Smith, 
10 Vet. App. 333; 38 C.F.R. § 20.1004 (2010).

The Veteran's appeal to the Board has become moot by virtue of 
his death and must be dismissed for lack of jurisdiction.  
38 U.S.C.A.  § 7104(a); 38 C.F.R. § 20.1302 (2010).  

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO have 
no preclusive effect in the adjudication of any accrued benefits 
which are derived from the Veteran's entitlements, and which may 
ensue at some point in the future.  Therefore, in accordance with 
the Court's holding in Landicho, the Board finds that the RO must 
vacate any of its decisions upon which this case was premised.  
In reaching this determination, the Board intimates no opinion as 
to the merits of the appeal or to any derivative claim brought by 
a survivor of the Veteran.   38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


